PER CURIAM.
This is an appeal from the summary denial of appellant’s motion for jail time credit filed pursuant to Florida Rule of Criminal Procedure 3.800. Although the motion is facially sufficient, the trial judge failed to attach to his order any portion of the files or record to refute appellant’s allegation that he was denied jail time credit of 498 days, as stipulated.
Accordingly, we reverse the order denying appellant’s motion and remand the case to the trial court. On remand, the trial court should be guided by our decision in Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986). Unless the case files and records *1255conclusively show that appellant is not entitled to relief, the trial court shall order the state to file an answer. After receipt of the answer, the trial court shall determine whether an evidentiary hearing is required. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute appellant’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
RYDER, A.C.J., and FRANK and PATTERSON, JJ., concur.